[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________
                                                               FILED
                            No. 07-14030              U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                        Non-Argument Calendar               March 20, 2008
                      ________________________           THOMAS K. KAHN
                                                              CLERK
                  D. C. Docket No. 06-01717-CV-HS-E

CHANDRA Y. SCOTT,


                                                    Plaintiff-Appellant,


                                 versus


HONDA MANUFACTURING OF ALABAMA, LLC.,
an Alabama corporation,


                                                    Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                     _________________________

                            (March 20, 2008)

Before ANDERSON, BLACK and HULL, Circuit Judges.

PER CURIAM:
      Chandra Y. Scott appeals the district court’s grant of summary judgment to

her former employer, Honda Manufacturing of Alabama, LLC (Honda), in her

lawsuit claiming wrongful interference and retaliation under the Family and

Medical Leave Act (FMLA), 29 U.S.C. § 2601 et seq. Scott asserts: (1) she

demonstrated a qualifying event under the FMLA by alleging her mother suffered

from a serious health condition, (2) she presented a prima facie case of retaliation,

and (3) Honda’s reason for firing her was pretextual.

      After reviewing the parties’ briefs and the record, we agree with the district

court that Scott did not produce sufficient evidence to establish her mother was

suffering from a serious health condition as defined by 29 C.F.R. § 825.114(a)(1)

or (a)(2)(i). In Scott’s opposition to Honda’s motion for summary judgment,

however, she asserted her mother’s condition met the requirements of 29 C.F.R.

§ 825.114(a)(2)(iii), regarding a period of incapacity or treatment for such

incapacity due to a chronic serious health condition. The district court did not

analyze Scott’s claim under 29 C.F.R. § 825.114(a)(2)(iii). Under this subsection,

a:

      “serious health condition” entitling an employee to FMLA leave
      means an illness, injury, impairment, or physical or mental condition
      that involves . . . Any period of incapacity or treatment for such
      incapacity due to a chronic serious health condition. A chronic
      serious health condition is one which:

                                          2
      (A) Requires periodic visits for treatment by a health care provider, or
      by a nurse or physician’s assistant under direct supervision of a health
      care provider;

      (B) Continues over an extended period of time (including recurring
      episodes of a single underlying condition); and

      (C) May cause episodic rather than a continuing period of incapacity
      (e.g., asthma, diabetes, epilepsy, etc.).

      Scott presented no evidence to the district court that her mother’s condition

required periodic visits for treatment by a health care provider or continued over

an extended period of time; thus, Scott also did not produce sufficient evidence

that her mother was suffering from a serious health condition as defined by 29

C.F.R. § 825.114(a)(2)(iii). The findings of fact noted that Scott’s mother

underwent stress and other testing after experiencing shortness of breath in

September 2005. Her only other appointment was the heart catheterization

procedure on October 25, 2005, and “her mother fully recovered within 48 hours

of the procedure and returned to work with no restrictions.” The district court

further noted that, “Scott’s mother did not follow up with her doctor after the

[heart catheterization] procedure.” Although “[o]rdinarily we would remand to the

district court to make this determination in the first instance,” in this case, “[w]e

believe . . . that there is no other possible conclusion that can be drawn from the




                                           3
district court's findings of fact.” See CBS Broad., Inc. v. EchoStar Commc’ns

Corp., 450 F.3d 505, 525 (11th Cir. 2006).

      Because we conclude Scott failed to produce sufficient evidence that her

mother was suffering from a serious health condition, we also agree with the

district court’s conclusion that Scott did not present evidence sufficient to state a

prima facie case of retaliation. See Strickland v. Water Works & Sewer Bd. of

Birmingham, 239 F.3d 1199, 1207 (11th Cir. 2001) (noting the first step in stating

a prima facie case of FMLA retaliation is alleging that the plaintiff engaged in a

statutorily protected activity). Additionally, we agree with the district court that

Scott failed to show Honda’s reason for terminating her employment was

pretextual.

      Thus, we affirm the district court’s grant of summary judgment to Honda for

the above-stated reasons, as well as the reasons stated in the district court’s well-

reasoned opinion of July 30, 2007.

      AFFIRMED.




                                           4